DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 9-10, 13-16, 18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasegawa (Patent No. US 8,089,002).
As to claim 1, Hasegawa discloses a grommet (fig. 4) comprising: 
a main body 21 having a ring-shaped water-stop portion that is inserted into a through-hole formed in an attachment panel for stopping water (fig. 5B-5C) and a cylindrical portion 27 that is provided to penetrate through an annular inner side of the water-stop portion and through which a wiring material is inserted; and 
a pressing portion 19 inserted into the annular inner side of the water-stop portion in the main body (figs. 5B-5C) and pressing the water-stop portion against an inner edge of the through-hole (figs. 5B-5C; col. 2 lines 1-23).
As to claim 2, Hasegawa discloses that the water-stop portion and the pressing portion have contact surfaces making surface contact with each other (figs. 5B-5C; col. 2 lines 1-23).
As to claim 5, Hasegawa discloses that the water-stop portion has, in an outer circumference, a recess that is locked in the through-hole, and a recessed part of the recess is formed to have a smallest thickness in the other parts of the water-stop portion (figs. 4, 5B-5D show a recess portion 21 within thicker portions 23, 24).  
As to claim 6, Hasegawa discloses that the water-stop portion has, in an outer circumference, a recess that is locked in the through-hole, and a recessed part of the recess is formed to have a smallest thickness in the other parts of the water-stop portion (figs. 4, 5B-5D show a recess portion 21 within thicker portions 23, 24).  
As to claim 9, Hasegawa discloses that the pressing portion is formed into a continuous ring shape (fig. 4).  
As to claim 10, Hasegawa discloses that the pressing portion is formed into a continuous ring shape (fig. 4).  
As to claim 13, Hasegawa discloses that the pressing portion is formed into a continuous ring shape (fig. 4).  
As to claim 14, Hasegawa discloses that the pressing portion is formed into a continuous ring shape (fig. 4).  
As to claim 15, Hasegawa discloses that the pressing portion is made of a material harder than the water-stop portion (col. 1 lines 34-49 discloses that the main body can be made of a rubber material while the pressing portion can be made of a resin or plastic material).  
As to claim 16, Hasegawa discloses that the pressing portion is made of a material harder than the water-stop portion (col. 1 lines 34-49 discloses that the main body can be made of a rubber material while the pressing portion can be made of a resin or plastic material).  
As to claim 18, Hasegawa discloses that the pressing portion is made of a material harder than the water-stop portion (col. 1 lines 34-49 discloses that the main body can be made of a rubber material while the pressing portion can be made of a resin or plastic material).
As to claim 20, Hasegawa discloses a wire harness comprising: 
a wiring material having conductivity (col. 1 lines 34-41); and 
a grommet (fig. 4) provided for the wiring material, wherein the grommet includes: 
a main body 21 having a ring-shaped water-stop portion that is inserted into a through-hole formed in an attachment panel for stopping water (fig. 5B-5C) and a cylindrical portion 27 that is provided to penetrate through an annular inner side of the water-stop portion and through which a wiring material is inserted; and 
a pressing portion 19 inserted into the annular inner side of the water-stop portion in the main body (figs. 5B-5C) and pressing the water-stop portion against an inner edge of the through-hole (figs. 5B-5C; col. 2 lines 1-23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 7-8, 11-12, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (Patent No. US 8,089,002) in view of Sato et al. (5,736,677).
As to claim 3, Hasegawa does not disclose an inner diameter i of the water-stop portion and an outer diameter h of the pressing portion satisfy a relation of i < h.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the inner diameter of the water-stop portion be smaller than the outer diameter of the pressing portion as similarly taught by Sato in order to have the panel reliably hold the grommet.
As to claim 4, Hasegawa does not disclose an inner diameter i of the water-stop portion and an outer diameter h of the pressing portion satisfy a relation of i < h.
Sato discloses an inner diameter i of the water-stop portion and an outer diameter h of the pressing portion satisfy a relation of i < h (col. 4 lines 17-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the inner diameter of the water-stop portion be smaller than the outer diameter of the pressing portion as similarly taught by Sato in order to have the panel reliably hold the grommet.
As to claim 7, Hasegawa discloses that the water-stop portion has, in an outer circumference, a recess that is locked in the through-hole, and a recessed part of the recess is formed to have a smallest thickness in the other parts of the water-stop portion (figs. 4, 5B-5D show a recess portion 21 within thicker portions 23, 24).  
As to claim 8, Hasegawa discloses that the water-stop portion has, in an outer circumference, a recess that is locked in the through-hole, and a recessed part of the recess is formed to have a smallest thickness in the other parts of the water-stop portion (figs. 4, 5B-5D show a recess portion 21 within thicker portions 23, 24).  
As to claim 11, Hasegawa discloses that the pressing portion is formed into a continuous ring shape (fig. 4).  
As to claim 12, Hasegawa discloses that the pressing portion is formed into a continuous ring shape (fig. 4).  
As to claim 17, Hasegawa discloses that the pressing portion is made of a material harder than the water-stop portion (col. 1 lines 34-49 discloses that the main body can be made of a rubber material while the pressing portion can be made of a resin or plastic material).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (Patent No. US 8,089,002) in view of Ujita (Pub. No. US 2018/0312119).
As to claim 21, Hasegawa discloses a grommet (fig. 4) comprising: 
a main body 21 having a ring-shaped water-stop portion that is inserted into a through-hole formed in an attachment panel 3L for stopping water (figs. 5B-5C) and a cylindrical portion 27 that is provided to 5penetrate through an annular inner side of the water-stop portion and through which a wiring material is inserted; and 
a pressing portion 19 inserted into the annular inner side of the water-stop portion in the main body (figs. 5B-5C) and pressing the water-stop portion against an inner edge of the through-hole (figs. 5B-5C; col. 2 lines 1-23).
However, Hasegawa does not disclose that pressing the water-stop portion against a curved inner edge of the through-hole.
Ujita discloses a water-stop portion pressed against a curved inner edge 21 of the through-hole (figs. 1, 3-4, 6, 8).
.

Response to Arguments
Applicant's arguments filed 10/28/21 have been fully considered but they are not persuasive. 
The applicant argues that Hasegawa does not disclose the feature of a pressing portion.  The examiner respectfully disagrees.  Hasegawa clearly discloses that the resinous cap presses onto the grommet in order to form a waterproof cable insertion structure (see col. 2 lines 1-23; figs. 4-5D; additionally see col. 2 line 53- col. 3 line  21).  Hasegawa discloses that the resinous cap has a pressing section 30, a supporting section 31, and a pawl section 33.  The pressing section 30 presses the inner collar section 23 of the grommet onto the panel 3L.  Furthermore, supporting section 31 is tightly fitted to the communication hole of the communicating section of the rubber grommet.  The communicating section of the grommet is thereby pressed against the inside of the through hole of the panel by the supporting section of the resinous cap.  Therefore, the resinous cap clearly discloses the feature of “a pressing portion.” 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 




/AMOL H PATEL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847